Title: From George Washington to Abraham Skinner, 20 April 1782
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters Newburgh April 20th 1782
                        
                        I have been informed that a Certain Col. Asher Holmes of Monmouth County has been concerned in making partial
                            exchanges, sending & receiving Flags, giving indulgences to People within the Enemy’s lines, & obtaining
                            Paroles in consequence for some of our People in the power of the Enemy—and that when questioned for so doing by the
                            Executive of the State he attempted to exculpate himself by asserting he acted under proper authority derived from your
                            Department—as I know you have frequently made complaints (and not without great occasion) respecting such irregularities;
                            I request to be informed explicitly, whether Col. Holms has received any authority from you, or
                            any Person acting under you, & in that case, of what nature, and under what limitations or restriction it was—In
                            order, that if any thing improper has been done, it may be amended, or if otherwise, the report may be refuted.
                        You will be pleased to collect & transmit to me as early as possible, a List of the officers
                            belonging to the Enemy’s Army, who are Prisoners to us; noting particularly together with the Names & Rank,
                            whether they are unconditional Prisoners of War, or under any Convention or Capitulation; and
                            mentioning the Places, at which they are now confined or paroled—This is not meant to comprehend those who are absent from
                            the Continent or within the Enemy’s Line. I am Sir &c.

                    